Citation Nr: 9912721	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for essential hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had verified active military service from July 
1986 to July 1989 with noted prior active service of eighteen 
years, eleven months and twenty-five days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action in which 
the RO denied service connection for essential hypertension.  
The veteran appealed and requested a Travel Board hearing 
before a member of the Board.  In September 1998, the veteran 
appeared for a videoconference hearing before the 
undersigned, in lieu of a Travel Board hearing.


FINDINGS OF FACT

1.  The veteran had elevated blood pressure readings in 
service on no less than 10 separate occasions between May 
1982 and December 1988.

2.  Essential hypertension developed during service.


CONCLUSION OF LAW

Essential hypertension was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that the appellant's claim for service 
connection for essential hypertension is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, we find that 
he has presented a claim which is not inherently implausible.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Furthermore, after reviewing the record, we are satisfied 
that all relevant facts have been properly developed.  The 
record is devoid of any indication that there are other 
records available which might pertain to the issue on appeal.  
No further assistance to the appellant is required to comply 
with the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Appellate review of the veteran's service medical records 
shows the following elevated blood pressure readings in 
service: 142/96 (May 1982); 150/88 (October 1984); 150/100 
(March 1985); 140/100 (March 1985); 100/98 (March 1985); 
140/90 (March 1985); 190/90 (March 1986); 152/88 (January 
1987); 152/100 (December 1988).

Private treatment records reflect that the veteran has been 
followed by 
Stephen I. Moore, III, M.D., in Raleigh, North Carolina.  The 
first documented diagnosis of essential hypertension in the 
claims folder is not until the 1990's.

On VA examination in February 1997, the veteran reported that 
he had been found to have hypertension in 1984 and had been 
taking medication since that time.  He denied any 
cardiovascular problems associated with his hypertension, 
aside from occasional anginal attacks which are treated with 
nitroglycerin.  Cardiac examination was reported to be normal 
with no evidence of enlargement or irregularity.  The 
diagnostic impression was history of hypertension, under 
treatment, without evidence of abnormality on chest x-ray or 
EKG.

At his videoconference hearing in September 1998, the veteran 
testified that a physician at Clark Air Force Base in the 
Philippines told him that he had hypertension in service.

Subsequent to his videoconference hearing, the veteran 
submitted additional evidence with a waiver of RO review 
pursuant to the provisions of 38 C.F.R. § 20.1304 (c) (1998).  
In a letter dated September 18, 1998, Dr. Moore commented 
that the veteran probably had undiagnosed essential 
hypertension in the late 1980's.  Following a review of the 
veteran's record, he indicated that the veteran had been 
diagnosed as having hypertension and prescribed medication 
for that condition in 1992.  He did not find any actual 
diagnosis of essential hypertension prior to 1992, although 
there were references to chest pain and findings of elevated 
blood pressure readings.

In summary, the veteran has a current diagnosis of essential 
hypertension.  He was shown to have elevated blood pressure 
on more than one occasion in service during more than twenty 
years of military service.  Considering the totality of the 
evidence-including the veteran's term of military service 
which lasted in excess of twenty years, the elevated blood 
pressure readings in service beginning as early as 1982, and 
the current diagnosis of essential hypertension-a proper 
basis is presented for granting service connection for 
essential hypertension.


ORDER

Service connection for essential hypertension is granted.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

